Mr. Presiding Justice McSurely delivered the opinion of the court. 2. Animals, § 43*—when evidence is sufficient to sustain judgment for injuries to person by dog. In an action to recover for personal injuries sustained by plaintiff as the result of being bitten by a dog of the defendant, where it appeared that the plaintiff was visiting at a house located in the rear of the lot on which the defendant’s saloon was located; that as he was leaving the premises, the dog, which was being led by a chain, jumped up and bit plaintiff, and that the vicious character of the dog was Imown to the defendant, held that the judgment in favor of the plaintiff would not be disturbed.